EXHIBIT 10.15

 

EXECUTION VERSION

 

 

SERIES 2019-2 ACCOUNT CONTROL AGREEMENT

 

among

 

FORD CREDIT FLOORPLAN MASTER OWNER TRUST A,
as Grantor

 

THE BANK OF NEW YORK MELLON,
as Secured Party

 

and

 

THE BANK OF NEW YORK MELLON,
as Financial Institution

 

Dated as of April 1, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

2

 

Section 1.1.

Usage and Definitions

2

 

 

 

ARTICLE II ESTABLISHMENT OF COLLATERAL ACCOUNTS

2

 

Section 2.1.

Description of Accounts

2

 

Section 2.2.

Account Changes

3

 

Section 2.3.

Account Types

3

 

Section 2.4.

Securities Accounts

3

 

 

 

ARTICLE III SECURED PARTY CONTROL

3

 

Section 3.1.

Control of Collateral Accounts

3

 

Section 3.2.

Investment Instructions

3

 

Section 3.3.

Conflicting Orders or Instructions

4

 

 

 

ARTICLE IV SUBORDINATION OF LIEN; WAIVER OF SET-OFF

4

 

Section 4.1.

Subordination

4

 

Section 4.2.

Set-off and Recoupment

4

 

 

 

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS

4

 

Section 5.1.

Financial Institution’s Representations and Warranties

4

 

Section 5.2.

Financial Institution’s Covenants

5

 

 

 

ARTICLE VI OTHER AGREEMENTS

5

 

Section 6.1.

Location of Financial Institution

5

 

Section 6.2.

Reliance by Financial Institution

5

 

Section 6.3.

Termination and Replacement of Financial Institution

5

 

Section 6.4.

No Petition

6

 

Section 6.5.

Limitation of Liability

6

 

Section 6.6.

Conflict With Other Agreement

6

 

Section 6.7.

Termination

6

 

 

 

ARTICLE VII MISCELLANEOUS

6

 

Section 7.1.

Amendment

6

 

Section 7.2.

Benefit of Agreement

7

 

Section 7.3.

Notices

7

 

Section 7.4.

GOVERNING LAW

7

 

Section 7.5.

Submission to Jurisdiction

8

 

Section 7.6.

WAIVER OF JURY TRIAL

8

 

Section 7.7.

No Waiver; Remedies

8

 

Section 7.8.

Severability

8

 

Section 7.9.

Headings

8

 

Section 7.10.

Counterparts

8

 

i

--------------------------------------------------------------------------------



 

SERIES 2019-2 ACCOUNT CONTROL AGREEMENT, dated as of April 1, 2019 (this
“Agreement”), among FORD CREDIT FLOORPLAN MASTER OWNER TRUST A, a Delaware
statutory trust, as grantor (the “Grantor”), THE BANK OF NEW YORK MELLON, a New
York banking corporation, as Indenture Trustee for the benefit of the
Series 2019-2 Noteholders (in this capacity, the “Secured Party”), and THE BANK
OF NEW YORK MELLON, a New York banking corporation, in its capacity as both a
“securities intermediary” as defined in Section 8-102 of the UCC and a “bank” as
defined in Section 9-102 of the UCC (in these capacities, the “Financial
Institution”).

 

BACKGROUND

 

The Grantor is engaging in a securitization transaction in which it will issue
the Series 2019-2 Notes under an Indenture Supplement to an Indenture and the
Secured Party will hold funds in bank accounts for the benefit of the
Series 2019-2 Noteholders.

 

The parties are entering into this Agreement to perfect the security interest in
the bank accounts.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.                                 Usage and Definitions.  Capitalized
terms used but not defined in this Agreement are defined in (a) Appendix A to
the Series 2019-2 Indenture Supplement, dated as of April 1, 2019 (the
“Indenture Supplement”), between the Grantor, as Issuer, and The Bank of New
York Mellon, as Indenture Trustee, or (b) Appendix A to (i) the Fifth Amended
and Restated Sale and Servicing Agreement, dated as of August 1, 2001, as
amended and restated as of December 1, 2010, among Ford Credit Floorplan
Corporation, as Depositor, the Grantor, as Issuer, and Ford Motor Credit Company
LLC, as Servicer, and (ii) the Fifth Amended and Restated Sale and Servicing
Agreement, dated as of August 1, 2001, as amended and restated as of December 1,
2010, among Ford Credit Floorplan LLC, as Depositor, the Issuer and the
Servicer.  Each Appendix A also contains usage rules that apply to this
Agreement.  Each Appendix A is incorporated by reference into this Agreement. 
References to the “UCC” mean the Uniform Commercial Code as in effect in the
State of New York.

 

ARTICLE II
ESTABLISHMENT OF COLLATERAL ACCOUNTS

 

Section 2.1.                                 Description of Accounts.  The
Financial Institution has established the following accounts (each, a
“Collateral Account”):

 

“Series 2019-2 Principal Funding Account — The Bank of New York Mellon as
Indenture Trustee, as secured party for Ford Credit Floorplan Master Owner Trust
A for Series 2019-2” with account number 5846508400;

 

2

--------------------------------------------------------------------------------



 

“Series 2019-2 Reserve Account — The Bank of New York Mellon as Indenture
Trustee, as secured party for Ford Credit Floorplan Master Owner Trust A for
Series 2019-2” with account number 5846518400; and

 

“Series 2019-2 Accumulation Period Reserve Account — The Bank of New York Mellon
as Indenture Trustee, as secured party for Ford Credit Floorplan Master Owner
Trust A for Series 2019-2” with account number 5841238400.

 

Section 2.2.                                 Account Changes.  Neither the
Financial Institution nor the Grantor will change the name or account number of
a Collateral Account without the consent of the Secured Party.  The Financial
Institution will promptly notify the Servicer of any changes.  This Agreement
will apply to each successor account to a Collateral Account, which will also be
a Collateral Account.

 

Section 2.3.                                 Account Types.  The Financial
Institution agrees that each Collateral Account is, and will be maintained as,
either a “securities account” (as defined in Section 8-501 of the UCC) or a
“deposit account” (as defined in Section 9-102(a)(29) of the UCC).

 

Section 2.4.                                 Securities Accounts.  If a
Collateral Account is a securities account, the Financial Institution agrees
that:

 

(a)                                 Financial Assets.  It will promptly credit
each item of property (whether cash, investment property, security, instrument
or other financial asset) delivered to the Financial Institution under the
Indenture Supplement to the Collateral Account and treat each item of property
as a “financial asset” (within the meaning of Section 8-102(a)(9) of the UCC);
and

 

(b)                                 Registration and Indorsement.  It will
ensure that all financial assets (other than cash) credited to the Collateral
Account are registered in the name of the Financial Institution, indorsed to the
Financial Institution or in blank or credited to another securities account
maintained in the name of the Financial Institution and that no financial asset
credited to the Collateral Account is registered in the name of the Grantor,
payable to the order of the Grantor or specially indorsed to the Grantor unless
it has been indorsed to the Financial Institution or in blank.

 

ARTICLE III
SECURED PARTY CONTROL

 

Section 3.1.                                 Control of Collateral Accounts.  To
establish “control” of the Collateral Accounts by the Secured Party under
Sections 9-104 and 9-106 of the UCC, the Financial Institution agrees to comply
with any order or instruction from the Secured Party directing the deposit,
withdrawal, transfer or redemption of the cash or other financial assets
credited to a Collateral Account (a “Secured Party Order”) without the need for
consent by the Grantor or any other Person.

 

Section 3.2.                                 Investment Instructions.  If
(a) the Financial Institution has not received a Secured Party Order for the
investment of funds in a Collateral Account by 11:00 a.m. New York City time (or
another time agreed to by the Financial Institution) on the Business Day before
a Payment Date or (b) the Financial Institution receives notice from the
Indenture Trustee that a

 

3

--------------------------------------------------------------------------------



 

Default or Event of Default has occurred and is continuing for the Series 2019-2
Notes, the Financial Institution will invest and reinvest funds in the
Collateral Account according to the last investment instruction received, if
any.  If no prior investment instructions have been received or if the
instructed investments are no longer available or permitted, the Indenture
Trustee will notify the Servicer and request new investment instructions, and
the funds will remain uninvested until new investment instructions are received.

 

Section 3.3.                                 Conflicting Orders or
Instructions.  If the Financial Institution receives conflicting orders or
instructions from the Secured Party and the Grantor or any other Person, the
Financial Institution will follow the orders or instructions of the Secured
Party and not the Grantor or such other Person.

 

ARTICLE IV
SUBORDINATION OF LIEN; WAIVER OF SET-OFF

 

Section 4.1.                                 Subordination.  If the Financial
Institution has, or later obtains, a security interest in a Collateral Account
(or any portion of a Collateral Account), the Financial Institution agrees that
the security interest will be subordinate to the security interest of the
Secured Party.

 

Section 4.2.                                 Set-off and Recoupment.  The cash,
investment property, security, instrument or other financial assets credited to
a Collateral Account will not be subject to deduction, set-off, recoupment,
banker’s lien, or other right in favor of a Person other than the Secured
Party.  However, the Financial Institution may set off (a) the customary fees
and expenses for the routine maintenance and operation of the Collateral Account
due to the Financial Institution, (b) the face amount of checks credited to the
Collateral Account but subsequently returned unpaid due to uncollected or
insufficient funds and (c) advances made to settle an investment of funds in the
Collateral Account.

 

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.1.                                 Financial Institution’s
Representations and Warranties.  The Financial Institution represents and
warrants to the Grantor and the Secured Party as follows:

 

(a)                                 Enforceability.  This Agreement is the
legal, valid and binding obligation of the Financial Institution.

 

(b)                                 No Agreements with Grantor.  There are no
agreements between the Financial Institution and the Grantor relating to a
Collateral Account other than this Agreement, the Indenture Supplement and the
other Series 2019-2 Transaction Documents.

 

(c)                                  No Other Agreements.  The Financial
Institution has not entered into an agreement relating to a Collateral Account
in which it has agreed to comply with “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) or “instructions” (within the meaning of
Section 9-104 of the UCC) of any Person other than the Secured Party.

 

4

--------------------------------------------------------------------------------



 

(d)                                 No Limitations.  The Financial Institution
has not entered into an agreement limiting or conditioning the Financial
Institution’s obligation to comply with any Secured Party Order.

 

(e)                                  No Liens.  Except for the claims and
interests of the Secured Party and the Grantor, the Financial Institution does
not know of a lien on, or claim to, or interest in, a Collateral Account or in
the cash or other financial assets credited to a Collateral Account.

 

Section 5.2.                                 Financial Institution’s Covenants.

 

(a)                                 Statements, Confirmations and Other
Correspondence.  The Financial Institution will promptly deliver copies of
statements, confirmations and correspondence about the Collateral Accounts and
the cash or other financial assets credited to a Collateral Account to the
Grantor and the Secured Party.

 

(b)                                 Notice of Claim.  If a Person asserts a
lien, encumbrance or claim against a Collateral Account (or in the cash or other
financial assets credited to a Collateral Account), the Financial Institution
will promptly notify the Secured Party.

 

(c)                                  Negative Covenants.  Until the termination
of this Agreement, the Financial Institution will not enter into (i) an
agreement relating to a Collateral Account in which it agrees to comply with
entitlement orders or instructions of any Person other than the Secured Party or
(ii) an agreement limiting or conditioning the Financial Institution’s
obligation to comply with Secured Party Orders.

 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1.                                 Location of Financial Institution. 
For purposes of the UCC, New York will be the location of (i) the bank for
purposes of Sections 9-301, 9-304 and 9-305 of the UCC and (ii) the securities
intermediary for purposes of Sections 9-301 and 9-305 and Section 8-110 of the
UCC.

 

Section 6.2.                                 Reliance by Financial Institution. 
The Financial Institution is not obligated to investigate or inquire whether the
Secured Party may deliver a Secured Party Order.  The Financial Institution may
rely on communications (including Secured Party Orders) believed by it in good
faith to be genuine and given by the proper party.

 

Section 6.3.                                 Termination and Replacement of
Financial Institution.  The Financial Institution may terminate its rights and
obligations under this Agreement if the Secured Party resigns or is removed as
Indenture Trustee under the Indenture Supplement and the Indenture.  The Grantor
may terminate the rights and obligations of the Financial Institution if the
Financial Institution ceases to be a Qualified Institution.  No termination of
the Financial Institution will be effective until new Collateral Accounts are
established with, and the cash and other financial assets credited to the
Collateral Accounts are transferred to, another securities intermediary who has
agreed to accept the obligations of the Financial Institution under this
Agreement or a similar agreement.

 

5

--------------------------------------------------------------------------------



 

Section 6.4.                                 No Petition.  Each party agrees
that, before the date that is one year and one day (or, if longer, any
applicable preference period) after payment in full of (a) all securities issued
by either Depositor or by a trust for which either Depositor was a depositor or
(b) the Notes, it will not start or pursue against, or join any other Person in
starting or pursuing against, (i) either Depositor or (ii) the Issuer,
respectively, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other proceedings under any bankruptcy or similar
law.  This Section 6.4 will survive the termination of this Agreement.

 

Section 6.5.                                 Limitation of Liability.

 

(a)                                 Financial Institution.  The Financial
Institution will not be liable under this Agreement, except for (i) its own
willful misconduct, bad faith or negligence or (ii) breach of its
representations and warranties in this Agreement.  The Financial Institution
will not be liable for special, indirect or consequential losses or damages
(including lost profit), even if the Financial Institution has been advised of
the likelihood of the loss or damage and regardless of the form of action.

 

(b)                                 Secured Party.  In performing its
obligations under this Agreement, the Secured Party is subject to, and entitled
to the benefits of, the terms of the Indenture Supplement and the Indenture that
apply to the Indenture Trustee.

 

(c)                                  Owner Trustee.  This Agreement has been
signed on behalf of the Grantor by U.S. Bank Trust National Association, not in
its individual capacity, but solely in its capacity as Owner Trustee of the
Grantor.  In no event will U.S. Bank Trust National Association in its
individual capacity or a beneficial owner of the Grantor be liable for the
Grantor’s obligations under this Agreement.  For all purposes under this
Agreement, the Owner Trustee is subject to, and entitled to the benefits of, the
Trust Agreement.

 

Section 6.6.                                 Conflict With Other Agreement.  If
there is a conflict between this Agreement and any other agreement relating to a
Collateral Account, this Agreement will govern.

 

Section 6.7.                                 Termination.  This Agreement will
terminate on the date the security interests of the Secured Party in each
Collateral Account are terminated under the Indenture Supplement and the
Indenture and the Secured Party has notified the Financial Institution of the
termination of the security interest.  The termination of this Agreement will
not terminate a Collateral Account or change the obligations of the Financial
Institution to the Grantor relating to a Collateral Account.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1.                                 Amendment.

 

(a)                                 Amendments.  The parties may amend this
Agreement:

 

(i)             to clarify an ambiguity, correct an error or correct or
supplement any term of this Agreement that may be defective or inconsistent with
the other terms of this

 

6

--------------------------------------------------------------------------------



 

Agreement, in each case without the consent of the Series 2019-2 Noteholders or
any other Person;

 

(ii)          to add, change or eliminate terms of this Agreement, in each case
without the consent of the Series 2019-2 Noteholders or any other Person, if the
Administrator delivers an Officer’s Certificate to the Grantor, the Owner
Trustee and the Indenture Trustee stating that the amendment will not have a
material adverse effect on the Series 2019-2 Noteholders; or

 

(iii)       to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 7.1(a)(ii),
with the consent of the Series 2019-2 Noteholders of a majority of the Note
Balance of each Class of Series 2019-2 Notes Outstanding (with each affected
Class voting separately).

 

(b)                                 Notice of Amendments.  The Administrator
will notify the Rating Agencies in advance of any amendment.  Promptly after the
execution of an amendment, the Administrator will deliver a copy of the
amendment to the Rating Agencies.

 

Section 7.2.                                 Benefit of Agreement.  This
Agreement is for the benefit of and will be binding on the parties and their
permitted successors and assigns.  No other Person will have any right or
obligation under this Agreement.

 

Section 7.3.                                 Notices.

 

(a)                                 Notices to Parties.  Notices, requests,
directions, consents, waivers or other communications to or from the parties
must be in writing and will be considered received by the recipient:

 

(i)             for overnight mail, on delivery or, for registered first class
mail, postage prepaid, three days after deposit in the mail properly addressed
to the recipient;

 

(ii)          for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

(iii)       for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

 

(iv)      for an electronic posting to a password-protected website to which the
recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)                                 Notice Addresses.  A notice, request,
direction, consent, waiver or other communication must be addressed to the
recipient at its address stated in Schedule B to the Sale and Servicing
Agreements, which address the party may change by notifying the other parties.

 

Section 7.4.                                 GOVERNING LAW.  THIS AGREEMENT AND
EACH COLLATERAL ACCOUNT WILL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS
OF THE STATE OF NEW YORK.

 

7

--------------------------------------------------------------------------------



 

Section 7.5.                                 Submission to Jurisdiction.  Each
party submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State Court
sitting in New York, New York for legal proceedings relating to this Agreement. 
Each party irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or in the future have to the venue of a proceeding
brought in such a court and any claim that the proceeding was brought in an
inconvenient forum.

 

Section 7.6.                                 WAIVER OF JURY TRIAL.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
BY JURY IN LEGAL PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 7.7.                                 No Waiver; Remedies.  No party’s
failure or delay in exercising a power, right or remedy under this Agreement
will operate as a waiver.  No single or partial exercise of a power, right or
remedy will preclude any other or further exercise of the power, right or remedy
or the exercise of any other power, right or remedy.  The powers, rights and
remedies under this Agreement are in addition to any powers, rights and remedies
under law.

 

Section 7.8.                                 Severability.  If a part of this
Agreement is held invalid, illegal or unenforceable, then it will be deemed
severable from the remaining Agreement and will not affect the validity,
legality or enforceability of the remaining Agreement.

 

Section 7.9.                                 Headings.  The headings in this
Agreement are included for convenience and will not affect the meaning or
interpretation of this Agreement.

 

Section 7.10.                          Counterparts.  This Agreement may be
executed in multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.

 

[Remainder of Page Left Blank]

 

8

--------------------------------------------------------------------------------



 

EXECUTED BY:

 

 

FORD CREDIT FLOORPLAN MASTER OWNER TRUST A, as Grantor

 

 

 

By:

U.S. Bank Trust National Association, not in its individual capacity but solely
as Owner Trustee of Ford Credit Floorplan Master Owner Trust A

 

 

 

By:

/s/ Melissa A. Rosal

 

 

Name:

Melissa A. Rosal

 

 

Title:

Vice President

 

 

 

THE BANK OF NEW YORK MELLON,
as Secured Party

 

 

 

By:

/s/ Esther Antoine

 

 

Name:

Esther Antoine

 

 

Title:

Vice President

 

 

 

THE BANK OF NEW YORK MELLON,
as Financial Institution

 

 

 

By:

/s/ Esther Antoine

 

 

Name:

Esther Antoine

 

 

Title:

Vice President

 

[Signature Page to Series 2019-2 Account Control Agreement]

 

--------------------------------------------------------------------------------